Title: From James Madison to Charles Haumont, 16 December 1803
From: Madison, James
To: Haumont, Charles



Sir.
Department of State. Decr. 16th. 1803.
I have received your letter of the 20th. Ult, and assure you that it would give me pleasure to contribute to the means of restoring you to your friends and Country. The Official dispatches of this Government being entitled to inviolable security in passing to their destinations, it must be an important concern not to include among them papers which might injure or give just offence to the warring powers. It is therefore usual to receive the letters of individuals, intended to be forwarded with them, open and subject to inspection: and among other subjects which would not be suitable topics for letters admitted to this mode of conveyance, would be communications respecting the improvement of the Military System or conduct of the War and applications for appointments in the contending armies. With such conditions I will charge myself with your letters and forward them to Paris in the manner you request, and your candour and intelligence will satisfy you that they are indispensible. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found. Haumont was a French veteran who claimed to have fought in the American Revolution. In 1809 and 1810 he was living on Sapelo Island, Georgia (Haumont to JM, 25 Apr. 1809 and 29 Jan. 1810, and Charles Harris to JM, 30 Mar. 1810 [PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 1:137, 2:212, 292 and n.]).


